EXHIBIT 10.9

Texas Industries, Inc.

2004 Omnibus Equity Compensation Plan

(as amended on October 16, 2006)

Table of Contents

 

      Page Article 1.    Establishment, Purpose, and Duration    1 Article 2.   
Definitions    1 Article 3.    Administration    3 Article 4.    Shares Subject
to the Plan and Maximum Awards    3 Article 5.    Eligibility and Participation
   4 Article 6.    Stock Options    4 Article 7.    Stock Appreciation Rights   
6 Article 8.    Restricted Stock and Restricted Stock Units    7 Article 9.   
Performance Units/ Performance Shares    8 Article 10.    Other Stock-Based
Awards    8 Article 11.    Non-Employee Director Awards    9 Article 12.   
Dividend Equivalents    9 Article 13.    Beneficiary Designation    9 Article
14.    Deferrals    9 Article 15.    Rights of Participants    10 Article 16.   
Corporate Events    10 Article 17.    Amendment, Modification, Suspension, and
Termination    10 Article 18.    Withholding    11 Article 19.    Successors   
11 Article 20.    General Provisions    11

 

i



--------------------------------------------------------------------------------

Texas Industries, Inc.

2004 Omnibus Equity Compensation Plan

(as amended on October 16, 2006)

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. Texas Industries, Inc., a Delaware corporation (hereinafter
referred to as the “Company”), establishes an incentive compensation plan to be
known as the 2004 Omnibus Equity Compensation Plan (hereinafter referred to as
the “Plan”), as set forth in this document.

The Plan permits the grant of Non-Qualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, and Other Stock-Based Awards.

The Plan shall become effective upon Shareholder approval (the “Effective Date”)
and shall remain in effect as provided in Section 1.3 hereof.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the interests of
the Company and its Shareholders by strengthening the Company’s ability to
attract, motivate and retain Employees and Directors of the Company upon whose
judgment, initiative and efforts the financial success and growth of the
business of the Company largely depend, and to provide an additional incentive
for such individuals through stock ownership and other rights that promote and
recognize the financial success and growth of the Company and create value for
Shareholders.

1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten years from the Effective Date. After the Plan is terminated,
no Awards may be granted but Awards previously granted shall remain outstanding
in accordance with their applicable terms and conditions and the Plan’s terms
and conditions. Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than ten years after the Effective Date.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

2.1   “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act. 2.2   “Award” means,
individually or collectively, a grant under this Plan of Non-Qualified Stock
Options, Incentive Stock Options, SARs, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, or Other Stock-Based Awards, in
each case subject to the terms of this Plan. 2.3   “Award Agreement” means
either (i) a written agreement entered into by the Company and a Participant
setting forth the terms and provisions applicable to an Award granted under this
Plan, or (ii) a written statement issued by the Company to a Participant
describing the terms and provisions of such Award. 2.4   “Beneficial Owner” or
“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act. 2.5   “Board”
or “Board of Directors” means the Board of Directors of the Company. 2.6  
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. 2.7   “Committee” means the Compensation Committee of the Board or any
other committee designated by the Board to administer this Plan. 2.8.  
“Company” means Texas Industries, Inc., a Delaware corporation, and any
successor thereto as provided in Article 21 herein. 2.9   “Director” means any
individual who is a member of the Board of Directors of the Company. 2.10  
“Disability” means total and permanent disability as determined by the
Committee. 2.11   “Effective Date” has the meaning set forth in Section 1.1.
2.12   “Employee” means any employee of the Company, its Affiliates and/or
Subsidiaries. 2.13   “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, or any successor act thereto.

 

1



--------------------------------------------------------------------------------

2.14   “Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling price of a Share on the New York
Stock Exchange (“NYSE”) or other established stock exchange (or exchanges) on
the applicable date, the preceding trading days, the next succeeding trading
day, or an average of trading days, as determined by the Committee in its
discretion. Such definition(s) of FMV shall be determined by the Committee at
its discretion. If, however, the required accounting standards used to account
for equity Awards granted to Participants are substantially modified subsequent
to the Effective Date of the Plan such that fair value accounting for such
Awards becomes required, the Committee shall have the ability to determine an
Award’s FMV based on the relevant facts and circumstances. If Shares are not
traded on an established stock exchange, FMV shall be determined by the
Committee based on objective criteria. 2.15   “Freestanding SAR” means a SAR
that is granted independently of any Options, as described in Article 7. 2.16  
“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due upon exercise
of the SAR. 2.17   “Incentive Stock Option” or “ISO” means an Option to purchase
Shares granted under Article 6 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision. 2.18   “Insider” shall mean an
individual who is, on the relevant date, an officer, Director, or more than ten
percent (10%) Beneficial Owner of any class of the Company’s equity securities
that is registered pursuant to Section 12 of the Exchange Act, as determined by
the Board in accordance with Section 16 of the Exchange Act. 2.19  
“Non-Employee Director” means a Director who is not an Employee. 2.20  
“Non-Employee Director Award” means any NQSO, SAR, grant of Restricted Stock or
Restricted Stock Unit, or Other Stock-Based Award, whether singly, in
combination, or in tandem, issued to a Participant who is a Non-Employee
Director pursuant to such applicable terms, conditions and limitations as the
Board may establish in accordance with this Plan. 2.21   “Non-Qualified Stock
Option” or “NQSO” means an Option that is not intended to meet the requirements
of Code Section 422, or that otherwise does not meet such requirements. 2.22  
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option, as
described in Article 6. 2.23   “Option Price” means the price at which a Share
may be purchased by a Participant pursuant to an Option. 2.24   “Other
Stock-Based Award” means an equity-based or equity-related Award not otherwise
described by the terms of this Plan, granted pursuant to Article 10. 2.25  
“Participant” means any eligible person as set forth in Article 5 to whom an
Award is granted. 2.26   “Performance Share” means an Award granted to a
Participant, as described in Article 9. 2.27   “Performance Unit” means an Award
granted to a Participant, as described in Article 9. 2.28   “Period of
Restriction” means the period when Restricted Stock or Restricted Stock Units
are subject to a substantial risk of forfeiture (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article 8. 2.29
  “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof. 2.30   “Plan” means the Texas
Industries, Inc. 2004 Omnibus Equity Compensation Plan. 2.31   “Plan Year” means
the calendar year. 2.32   “Restricted Stock” means an Award granted to a
Participant pursuant to Article 8. 2.33   “Restricted Stock Unit” means an Award
granted to a Participant pursuant to Article 8, except no Shares are actually
awarded to the Participant on the date of grant. 2.34   “Share” means a Share of
common stock of the Company, $1.00 par value per Share. 2.35   “Stock
Appreciation Right” or “SAR” means an Award, designated as a SAR, pursuant to
the terms of Article 7 herein.

 

2



--------------------------------------------------------------------------------

2.36   “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise. 2.37   “Tandem SAR” means a SAR that is granted in
connection with a related Option pursuant to Article 7 herein, the exercise of
which shall require forfeiture of the right to purchase a Share under the
related Option (and when a Share is purchased under the Option, the Tandem SAR
shall similarly be canceled).

Article 3. Administration

3.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other persons, any
of whom may be an Employee, and the Committee, the Company, and its officers and
Directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Participants, the
Company, and all other interested persons. The Committee shall have the
authority to bring an action in the name of the Company in any court of
competent jurisdiction to enforce, define or defend any action or determination
under the Plan.

3.2 Authority of the Committee. Subject to the terms of the Plan, the Committee
shall have full and exclusive discretionary power to interpret the terms and the
intent of the Plan and any Award Agreement or other agreement or document
ancillary to or in connection with the Plan, to determine eligibility for Awards
and to adopt such rules, regulations, forms, instruments and guidelines for
administering the Plan as the Committee may deem necessary or proper. Such
authority shall include, but not be limited to, selecting Award recipients,
establishing all Award terms and conditions, including the terms and conditions
set forth in Award Agreements, and, subject to Article 19, adopting
modifications and amendments to the Plan or any Award Agreement, including
without limitation, any that are necessary to comply with the laws of the
countries and other jurisdictions in which the Company, its Affiliates and/or
its Subsidiaries operate.

3.3 Delegation. The Committee may delegate to one or more of its members, or to
one or more officers of the Company and/or its Subsidiaries and Affiliates, or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable; and the Committee or any person to whom it has delegated duties
or powers as aforesaid may employ one or more persons to render advice with
respect to any responsibility the Committee or such person may have under the
Plan. The Committee may, by resolution, authorize one or more officers of the
Company to do any of the following on the same basis as can the Committee:
(a) designate Employees to be recipients of Awards; and (b) determine the size
of any such Awards. The Committee shall not delegate such responsibilities with
respect to Awards granted to an officer who is considered an Insider. The
resolution providing for such delegation shall set forth the total number of
Awards such officer(s) may grant; and, the officer(s) shall report periodically
to the Committee regarding the nature and scope of the Awards granted pursuant
to the authority delegated.

Article 4. Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares Available for Awards.

 

  (a) Subject to adjustment as provided in Section 4.3 herein, the maximum
number of Shares available for issuance to Participants under the Plan (the
“Share Authorization”) shall be two million five hundred thousand
(2,500,000) shares.

 

  (b) Subject to adjustment as provided in Section 4.3, and subject to the limit
set forth in Section 4.1(a) on the number of Shares that may be issued in the
aggregate under the Plan, and in order to comply with the requirements of
Section 422 of the Code and the regulations thereunder, the maximum number of
Shares available for issuance pursuant to ISOs and NQSOs shall be:

 

  (i) Two million five hundred thousand (2,500,000) Shares that may be issued
pursuant to Awards in the form of ISOs.

 

  (ii) Two million five hundred thousand (2,500,000) Shares that may be issued
pursuant to Awards in the form of NQSO’s.

4.2 Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued and delivered to a Participant, or, if permitted
by the Committee, a Participant’s designated transferee. Any Shares related to
Awards which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such Shares, are settled in cash in lieu of Shares, or
are exchanged with the Committee’s permission, prior to the issuance of Shares,
for Awards not involving Shares, shall be available again for grant under the
Plan. Moreover, if the Option Price of any Option granted under the Plan or the
tax withholding requirements with respect to any Award granted under the

 

3



--------------------------------------------------------------------------------

Plan are satisfied by tendering Shares to the Company (by either actual delivery
or by attestation), or if a SAR is exercised, only the number of Shares issued,
net of the Shares tendered, if any, will be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.
The maximum number of Shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional Shares or credited as additional Restricted Stock, Restricted
Stock Units, Performance Shares, or Other Stock-Based Awards. The Shares
available for issuance under the Plan may be authorized and unissued Shares or
treasury Shares.

4.3 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, or other like change in capital structure or distribution (other than
normal cash dividends) to Shareholders of the Company, or any similar corporate
event or transaction, the Committee, in order to prevent dilution or enlargement
of Participants’ rights under the Plan, shall substitute or adjust, as
applicable, the number and kind of Shares that may be issued under the Plan or
under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards and other value determinations applicable to outstanding Awards. The
Committee shall also make appropriate adjustments in the terms of any Awards
under the Plan to reflect or related to such changes or distributions and to
modify any other terms of outstanding Awards. The determination of the Committee
as to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under the Plan.

Subject to the provisions of Article 17, without affecting the number of Shares
reserved or available hereunder or the number or types of options that may be
granted hereunder, the Committee may authorize the issuance or assumption of
Awards under this Plan in connection with any merger, consolidation, acquisition
of property or stock or reorganization upon such terms and conditions as it may
deem appropriate; provided, however, that, subject to adjustment as provided
above, the maximum amount of Shares with respect to which ISOs, NQSOs and/or
other Awards may be granted under this paragraph is as set forth in section 4.1
(b) hereof.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees and Non-Employee Directors.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible individuals, those to whom
Awards shall be granted and shall determine, in its sole discretion, the nature
of any and all terms permissible by law, and the amount of each Award, except
that in the case of Non-Employee Directors, such determinations shall be made by
the Board pursuant to Section 11.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted by Section 422
of the Code and the regulations thereunder).

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or a NQSO.

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee and shall be specified in the Award
Agreement; provided, however, the Option Price shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted.

6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

4



--------------------------------------------------------------------------------

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that the Shares that are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Price or have been purchased on the open
market); (c) by a combination of (a) and (b); or (d) any other method approved
or accepted by the Committee in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, or its Subsidiaries, as the case may
be. Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with each Participant,
need not be uniform among all Options issued pursuant to this Article 6, and may
reflect distinctions based on the reasons for termination.

6.9 Transferability of Options.

 

  (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.

 

  (b) Non-Qualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no NQSO granted under this Article 6 may be sold, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, or unless the Board or Committee decides to permit
further transferability, all NQSOs granted to a Participant under this Article 6
shall be exercisable during his or her lifetime only by such Participant. With
respect to those NQSOs, if any, that are permitted to be transferred to another
person, references in the Plan to exercise or payment of the Option Price by the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

6.10 Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

6.11 Substituting SARs. In the event the Company no longer uses APB Opinion 25
to account for equity compensation and is required to or elects to expense the
cost of Options pursuant to FAS 123 (or a successor standard), the Committee
shall have the ability to substitute, without receiving Participant permission,
SARs paid only in Stock (or SARs paid in Stock or cash at the Committee’s
discretion) for outstanding Options; provided the terms of the substituted Stock
SARs are substantially equivalent to the terms for the Options, and the excess
of the Fair Market Value of the underlying Shares over the aggregate Grant Price
of the SARs is equivalent to the excess of the Fair Market Value of the

 

5



--------------------------------------------------------------------------------

underlying Shares over the aggregate Option Price of the Options. If this
provision creates adverse accounting consequences for the Company, it shall be
considered void by the Committee.

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price may be
based on one hundred percent (100%) of the FMV of the Shares on the date of
grant, set at a premium to the FMV of the Shares on the date of grant, or
indexed to the FMV of the Shares on the date of grant, with the index determined
by the Committee, in its discretion. The Grant Price of Tandem SARs shall be
equal to the Option Price of the related Option.

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.3 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee in its sole discretion, and except as determined otherwise by the
Committee and specified in the SAR Award Agreement, no SAR shall be exercisable
later than the tenth (10th) anniversary date of its grant.

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.

7.5. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the Shares subject to
the underlying ISO over the aggregate Option Price of the Shares subject to the
underlying ISO at the time the Tandem SAR is exercised; and (c) the Tandem SAR
may be exercised only when the Fair Market Value of the Shares subject to the
ISO exceeds the aggregate Option Price of the ISO.

7.6 Payment of SAR Amount. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

7.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

7.8 Non-Transferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement or otherwise at any time by the Committee, no SAR granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in a Participant’s Award Agreement or
otherwise at any time by the Committee, all SARs granted to a Participant under
the Plan shall be exercisable during his or her lifetime only by such
Participant. With respect to those SARs, if any, that are permitted to be
transferred to another person, references in the Plan to exercise of the SAR by
the Participant or payment of any amount to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.

 

6



--------------------------------------------------------------------------------

7.9 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
the Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of a SAR for a specified period of time.

Article 8. Restricted Stock and Restricted Stock Units

8.1. Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

8.3 Transferability. Except as provided in this Plan or an Award Agreement, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery or other payment), or upon earlier
satisfaction of any other conditions, as specified by the Committee, in its sole
discretion, and set forth in the Award Agreement or otherwise at any time by the
Committee. All rights with respect to the Restricted Stock and/or Restricted
Stock Units granted to a Participant under the Plan shall be available during
his or her lifetime only to such Participant, except as otherwise provided in an
Award Agreement or at any time by the Committee.

8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8 or under applicable law, Shares
of Restricted Stock covered by each Restricted Stock Award shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapse (including satisfaction of any
applicable tax withholding obligations), and Restricted Stock Units shall be
paid in cash, Shares, or a combination of cash and Shares as the Committee in
its sole discretion shall determine.

8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 20.2, each certificate representing Shares of Restricted
Stock granted pursuant to the Plan may bear a legend such as the following or as
otherwise determined by the Committee in its sole discretion:

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Texas Industries, Inc. 2004 Omnibus
Equity Compensation Plan, and in the associated Award Agreement. A copy of the
Plan and such Award Agreement may be obtained from Texas Industries, Inc.

8.6 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. There shall be no
voting rights with respect to any Restricted Stock Units granted hereunder.

8.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such

 

7



--------------------------------------------------------------------------------

provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.

8.8 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

Article 9. Performance Units/ Performance Shares

9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/ Performance Shares that
will be paid out to the Participant.

9.3 Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/ Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

9.4 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/ Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of the
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee and as evidenced in the
Award Agreement. The determination of the Committee with respect to the form of
payout of such Awards and restrictions shall be set forth in the Award Agreement
pertaining to the grant of the Award.

9.5 Dividends and Other Distributions. At the discretion of the Committee,
Participants holding Performance Shares may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividend equivalents may be in the form of cash, Shares, Restricted Stock, or
Restricted Stock Units and may be subject to such accrual, forfeiture, or payout
restrictions as determined by the Committee in its sole discretion and as
evidenced in the Award Agreement.

9.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates and/or its Subsidiaries, as
the case may be. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

9.7 Non-Transferability. Except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, Performance
Units/ Performance Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, a Participant’s rights under the Plan shall be exercisable during his
or her lifetime only by such Participant.

Article 10. Other Stock-Based Awards

10.1 Grant of Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

8



--------------------------------------------------------------------------------

10.2 Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares as determined by the
Committee. The Committee may establish performance goals in its discretion. If
the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the performance goals are met.

10.3 Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or Shares as the Committee determines.

10.4 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Other Stock-Based Awards
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates and/or its Subsidiaries, as the case may
be. Such provisions shall be determined in the sole discretion of the Committee.
Such provisions may be included in an agreement entered into with each
Participant, but need not be uniform among all Awards of Other Stock-Based
Awards issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.

10.5 Non-Transferability. Except as otherwise determined by the Committee, Other
Stock-Based Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided by the Committee, a
Participant’s rights under the Plan, if exercisable, shall be exercisable during
his or her lifetime only by such Participant. With respect to those Other
Stock-Based Awards, if any, that are permitted to be transferred to another
person, references in the Plan to exercise or payment of such Awards by or to
the Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

Article 11. Non-Employee Director Awards

Non-Employee Directors may only be granted Awards under the Plan in accordance
with this Article 11 and which shall not be subject to management’s discretion.
From time to time, the Committee, subject to the approval of the Board of
Directors, shall set the amount(s) and type(s) of equity awards that shall be
granted to all Non-Employee Directors on a periodic, nondiscriminatory basis
pursuant to the Plan, as well as any additional amount(s), if any, to be
awarded, also on a periodic, nondiscriminatory basis, based on each of the
following: the number of committees of the Board on which a Non-Employee
Director serves, service of a Non-Employee Director as the chair of a Committee
of the Board, service of a Non-Employee Director as Chairman of the Board,
service of a Non-Employee Director as a Lead Director or the first selection or
appointment of an individual to the Board as a Non-Employee Director and any
subsequent reelection of such Non-Employee Director to the Board. Subject to the
foregoing, the Board shall grant such Awards to Non-Employee Directors and the
Non-Employee Chairman of the Board and/or the Non-Employee Lead Director and
grant New Non-Employee Director Awards, as it shall from time to time determine.

Article 12. Dividend Equivalents

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.

Dividend equivalents granted with respect to Options or SARs that are intended
to be Performance-Based Compensation shall be payable, with respect to
pre-exercise periods, regardless of whether such Option or SAR is subsequently
exercised.

Article 13. Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

Article 14. Deferrals

The Committee may permit or, in an Award Agreement, require officers or
Non-Employee Directors to defer receipt of the payment of cash or the delivery
of Shares that would otherwise be due to such officers or Non-Employee Directors
by virtue of the exercise of an Option or SAR, the lapse or waiver of
restrictions with respect to Restricted Stock or

 

9



--------------------------------------------------------------------------------

Restricted Stock Units, or the satisfaction of any requirements or performance
goals with respect to Performance Shares, Performance Units, or Other
Stock-Based Awards. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.

Article 15. Rights of Participants

15.1 Employment. Nothing in the Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his or her employment, or
service as a Director, for any specified period of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates and/or its Subsidiaries.

15.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan or, having been so selected, to be selected to receive
a future Award.

15.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a Shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

15.4 No Third Party Beneficiaries. This Plan does not confer any right or remedy
other than to Participants, the Company, and their respective permitted
successors and assigns, and no action may be brought against the Company, the
Board, the Committee, or any of the Committee’s delegates by any third party
claiming as a third party beneficiary to the Plan or any Award Agreement.

Article 16. Corporate Events

Unless otherwise set forth in the Award Agreement, upon a dissolution or
liquidation of the Company, or a sale of substantially all of the assets of the
Company, its Subsidiaries and its Affiliates and the acquiring entity does not
substitute new and equivalent Awards for the outstanding Awards hereunder, or a
merger or consolidation in which the surviving corporation does not substitute
new and equivalent Awards for the outstanding Awards hereunder (each a
“Corporate Event”), each Participant shall be given at least ten days prior
written notice of the occurrence of such Corporate Event, every Award
outstanding hereunder shall become fully vested and exercisable, all
restrictions on such Awards shall lapse and each Participant may exercise any
Award that is in the form of an Option or SAR, in whole or in part, prior to or
simultaneously with such Corporate Event. Unless otherwise set forth in the
Award Agreement, upon the occurrence of any such Corporate Event, any Option or
SAR not exercised pursuant hereto shall terminate. Unless otherwise set forth in
the Award Agreement, furthermore, upon the occurrence of a Corporate Event, the
Company shall have the option to cancel every outstanding Award hereunder (other
than Options and SARs outstanding the cancellation of which would be handled by
the preceding sentence) and to pay the holder of such Awards the value of those
Awards as determined by the Board or Committee in their sole discretion.

Article 17. Amendment, Modification, Suspension and Termination

17.1 Amendment, Modification, Suspension and Termination. Subject to
Section 17.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend or terminate the Plan and any Award Agreement in whole or
in part; provided, however, that, without the prior approval of the Company’s
Shareholders and except as provided in Sections 4.3 and 6.11 hereof, Options
issued under the Plan will not be repriced, replaced, or regranted through
cancellation, or by lowering the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without Shareholder approval if
Shareholder approval is required by law, regulation, or stock exchange rule,
including, but not limited to, the Securities Exchange Act of 1934, as amended,
the Internal Revenue Code of 1986, as amended, and, if applicable, the New York
Stock Exchange Listed Company Manual.

17.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Non-recurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (other than the events described in Section 4.3 hereof, the
adjustments for which will be governed by Section 4.3) affecting the Company or
the financial statements of the Company or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.

 

10



--------------------------------------------------------------------------------

17.3 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award.

Article 18. Withholding

18.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

18.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or any other taxable event arising as a result of an
Award granted hereunder, the Committee may decide to permit Participants to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. If permitted by the Committee, all Participant elections related to
share withholding shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

Article 19. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 20. General Provisions

20.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, violation of material Company, Affiliate
and/or Subsidiary policies, breach of noncompetition, confidentiality or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company,
its Affiliates and/or its Subsidiaries.

 

  (b) If Section 304 of the Sarbanes-Oxley Act of 2002 applies to any Award or
payment in settlement of any Award, the Participant shall and hereby agrees to
reimburse the Company for any such amounts or Awards as provided by Section 304
of the Sarbanes-Oxley Act of 2002.

20.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

20.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

20.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

20.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

20.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

 

11



--------------------------------------------------------------------------------

20.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

20.8 Investment Representations. The Committee may require any person receiving
Shares pursuant to an Award under this Plan to represent and warrant in writing
that the person is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares.

20.9 Employees, Directors and Participants Based Outside of the United States.

20.10 Notwithstanding any provision of the Plan to the contrary, in order to
comply with the laws in other countries in which the Company, its Affiliates
and/or its Subsidiaries operate or have Employees, Directors or Participants,
the Committee, in its sole discretion, shall have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by the Plan;

 

  (b) Determine which Employees, Directors or Participants outside the United
States are eligible to participate in the Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees,
Directors or Participants outside the United States to comply with applicable
foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices; and

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

20.10 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a uncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

20.11 Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries
and/or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company, and/or its Subsidiaries and/or
Affiliates under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company, a Subsidiary or an Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, a Subsidiary or an Affiliate, as the case may be, and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not subject to ERISA.

20.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

20.13 Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards will be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

20.14 Nonexclusivity of the Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

20.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or

 

12



--------------------------------------------------------------------------------

transfer all or any part of its business or assets; or, (ii) limit the right or
power of the Company or a Subsidiary or an Affiliate to take any action which
such entity deems to be necessary or appropriate.

20.16 Ratification of Actions. By accepting any Award or other benefit under the
Plan, each Participant and each person claiming under or through each
Participant shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee.

20.17 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Texas excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.

20.18 Jury Waiver. Every Participant, every person claiming under or through a
Participant, and the Company hereby waive to the fullest extent permitted by
applicable law any right to a trial by jury with respect to any litigation
directly or indirectly arising out of, under, or in connection with the Plan or
any Award Agreement issued pursuant to the Plan.

 

13